Citation Nr: 0432626	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-08 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an injury to the 
left Achilles tendon.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.
 
4.  Entitlement to service connection for a lung disability, 
to include as due to exposure to asbestos.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from June 1986 to 
June 1989. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim seeking 
entitlement to service connection for tendon damage, knee 
damage, hearing loss, and asbestos exposure.   

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
a
At the veteran's hearing (page 19), he raised a claim of 
service connection for tinnitus.  This claim is referred to 
the RO for proper adjudication.  


REMAND

The veteran claims that he injured his left Achilles tendon 
and his left knee in service.  Regarding his claim for 
service connection for bilateral hearing loss, he claims that 
he was exposed to acoustic trauma in service, specifically 
from live fire, and air assaults.  Regarding his claim for 
asbestos exposure, he asserts that he was exposed to asbestos 
in 1988 when he was working in a building full of asbestos 
for a 6-month period.  

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Although a 
letter was sent to the appellant in February 2002 (and 
another letter sent in October 2002 regarding asbestos) that 
advised him of the requirements to prove his claim for 
service connection, he was not advised what information and 
evidence VA would attempt to obtain on his behalf, and which 
information and evidence, if any, the claimant is required to 
provide to VA.  Accordingly, his claim must be remanded so 
that he can be provided notice as required under these 
provisions in written format.  

The only service medical record on file is the induction 
examination from March 1986, which was included with some 
reserve personnel records.  Although it appears that some 
efforts were made to obtain the veteran's service medical 
records (a February 2002 computer note indicated that the 
"SMRC" was sending service medical records and an August 
2002 e-mail indicated that "SMR is a no record at RMC", the 
veteran has never been informed that his service medical 
records have not been obtained.  The December 2002 rating 
decision and January 2003 statement of the case both listed 
service medical records as part of the evidence, even though 
the only service medical record was the induction 
examination.  In a letter to the veteran on September 2002, 
the RO wrote to the veteran that it had been trying to obtain 
copies of his service medical records, but it never informed 
the veteran that it could not obtain them.  

As the service medical records are not complete, the RO 
should attempt to obtain all service medical and service 
personnel records of the veteran's.  The RO should accomplish 
this by requesting all service medical and personnel records 
of the veteran's from the National Personnel Records Center 
as well as all service medical records of the veteran's from 
his reserve unit after his period of active service.  If no 
records are available, then this should be stated for the 
record.  If no records are available, then the veteran must 
be informed of this fact, and advised accordingly.  In an 
April 2002 statement, the veteran indicated that a "R.H." 
could support his claim.  If no service medical records are 
obtained, then the veteran should be informed that lay 
statements could help prove his claim.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran and his representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim of 
service connection for an injury to the 
left Achilles tendon, a left knee 
disability, bilateral hearing loss, and a 
lung disability based on exposure to 
asbestos.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the VA 
will attempt to obtain on the claimant's 
behalf.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate his 
claims, which information and evidence, 
if any, the claimant is required to 
provide to VA, and which information and 
evidence, VA is required to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

2.  The RO should request the veteran's 
complete service medical and personnel 
records, including copies of his 
separation examination, from the National 
Personnel Records Center (NPRC).  The RO 
should also attempt to obtain copies of 
the veteran's service medical records 
from his Reserve Unit in the Marines.  If 
no records are available, then this 
should be documented in the claims 
folder.  

3.  If no service medical records or 
service personnel records are obtained, 
then the RO should notify the veteran of 
this fact.  It should also notify the 
veteran that he can submit lay statements 
from fellow servicemen (including R.H.) 
regarding any medical treatment the 
veteran received in service.  

4.  If any service medical or service 
personnel records are obtained which show 
an injury to the left Achilles tendon or 
left knee, hearing loss at separation, or 
exposure to asbestos, then the veteran 
should be scheduled for appropriate 
examinations in which the examiner 
discusses the etiology of claimed 
disorders.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claim should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding the issues of service 
connection for an injury to the left 
Achilles tendon, a left knee disability, 
bilateral hearing loss, and a lung 
disability based on exposure to asbestos, 
which includes all additional applicable 
laws and regulations, and the reason for 
the decision.  The veteran must be given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 






action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





